                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JACK BROWN,                                                   8:21CV170

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

DONALD J. TRUMP,

                     Defendant.


       Plaintiff filed his pro se Complaint (Filing 1) on April 22, 2021, and has been
granted leave to proceed in forma pauperis. The court now conducts an initial review
of the Complaint to determine whether summary dismissal is appropriate under 28
U.S.C. § 1915(e)(2).

                          I. SUMMARY OF COMPLAINT

      Plaintiff sues Donald J. Trump for inflicting “mental and intellectual damage
across several international families due to slander.” He alleges that “people who are
much younger than me are terrified to come to the country.” (Filing 1, p. 4.)

             II. APPLICABLE STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. The court must dismiss a complaint or
any portion of it that states a frivolous or malicious claim, that fails to state a claim
upon which relief may be granted, or that seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. ' 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[ ] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”). “The essential
function of a complaint under the Federal Rules of Civil Procedure is to give the
opposing party ‘fair notice of the nature and basis or grounds for a claim, and a
general indication of the type of litigation involved.’” Topchian v. JPMorgan Chase
Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins v. Saunders, 199
F.3d 968, 973 (8th Cir. 1999)).

       “A pro se complaint must be liberally construed, and pro se litigants are held
to a lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted). A “liberal construction” means that if the
essence of an allegation is “discernible, the district court should construe the
plaintiff’s complaint in a way that permits his or her claim to be considered within
the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015).
However, even pro se complaints are required to allege facts which, if true, state a
claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th
Cir. 1980).

                                  III. DISCUSSION

        Jurisdiction is a threshold issue for this court. See Steel Co. v. Citizens for a
Better Env't, 523 U.S. 83, 94-96 (1998); see also Arbaugh v. Y & H Corp., 546 U.S.
500, 507 (2006) (“The objection that a federal court lacks subject-matter jurisdiction
... may be raised by a party, or by a court on its own initiative, at any stage in the
litigation, even after trial and the entry of judgment.”). The party seeking to invoke
federal jurisdiction carries the burden of proof on that issue. See DaimlerChrysler
Corp. v. Cuno, 547 U.S. 332, 342 (2006); V S Ltd. P'ship v. Dep't of Hous. & Urban
Dev., 235 F.3d 1109, 1112 (8th Cir. 2000).

      The heart of standing “is the principle that in order to invoke the power of a
federal court, a plaintiff must present a ‘case’ or ‘controversy’ within the meaning
of Article III of the Constitution.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585,
591 (8th Cir. 2009); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (stating

                                           2
that “the core component of standing is an essential and unchanging part of the case-
or-controversy requirement of Article III.”). To satisfy the constitutional minimum
of standing, a plaintiff must allege and show: 1) an injury in fact; 2) that is fairly
traceable to the challenged action of the defendant, and 3) is likely to be redressed
by a favorable decision. Braden, 588 F.3d at 591. “The complaining party must ...
show that he is within the class of persons who will be concretely affected.” Blum v.
Yaretsky, 457 U.S. 991, 999 (1982). If a plaintiff lacks standing, the district court
has no subject matter jurisdiction. Faibisch v. Univ. of Minn., 304 F.3d 797, 801 (8th
Cir. 2002).

        Plaintiff does not allege that he is within the class of persons who allegedly
have been slandered and are afraid to come to this country. In fact, Plaintiff alleges
he is a Nebraska citizen. (Filing 1, p. 3.) Nor does Plaintiff allege, for example, that
he has relatives who are being excluded from the country. See Trump v. Hawaii, 138
S. Ct. 2392 (2018). “Standing requires more than just a ‘keen interest in the issue.’”
Id., at 2416 (quoting Hollingsworth v. Perry, 570 U.S. 693, 700 (2013)). “It requires
allegations—and, eventually, proof—that the plaintiff ‘personal[ly]’ suffered a
concrete and particularized injury in connection with the conduct about which he
complains.” Id. (quoting Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547-48 (2016)).
Plaintiff’s Complaint contains no such factual allegations.

      IT IS THEREFORE ORDERED:

       1.     This case is dismissed without prejudice for lack of subject-matter
jurisdiction.

      2.     Judgment will be entered by separate document.

      Dated this 2nd day of June, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judg
                                           3
